Name: Commission Regulation (EC) No 789/2000 of 14 April 2000 deducting from the quantitative limit on imports of textile goods pertaining to category 4 originating in the People's Republic of China an amount corresponding to that imported into the European Community in circumvention of the Agreement between the European Community and the People's Republic of China on trade in MFA textile products
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania;  trade
 Date Published: nan

 Avis juridique important|32000R0789Commission Regulation (EC) No 789/2000 of 14 April 2000 deducting from the quantitative limit on imports of textile goods pertaining to category 4 originating in the People's Republic of China an amount corresponding to that imported into the European Community in circumvention of the Agreement between the European Community and the People's Republic of China on trade in MFA textile products Official Journal L 095 , 15/04/2000 P. 0023 - 0023Commission Regulation (EC) No 789/2000of 14 April 2000deducting from the quantitative limit on imports of textile goods pertaining to category 4 originating in the People's Republic of China an amount corresponding to that imported into the European Community in circumvention of the Agreement between the European Community and the People's Republic of China on trade in MFA textile productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93, of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Commission Regulation (EC) No 1072/99(2), and in particular Article 15 thereof in conjunction with Article 17 thereof;Whereas:(1) Enquiries and further verifications, carried out both in the Community and elsewhere with the assistance of third countries' authorities, in accordance with the procedures established in Annex IV of Regulation (EEC) No 3030/93 have led the Commission to conclude that 5408295 pieces of textile products pertaining to Category 4 (T-shirts) have been imported into the European Community in circumvention of the provisions of Regulation (EEC) No 3030/93 in the years 1995 and 1996 in that evidence shows that they physically emanated from the territory of the People's Republic of China before having been imported into the European Community without Chinese origin being declared or under false declarations of origin.(2) Consultations with the People's Republic of China were requested and held in order to clarify the situation and determine, on the basis in particular of the documentary evidence submitted by the European Commission, the true origin of the products concerned and reach an agreement on an equivalent adjustment of the quantitative limit applicable to exports of the concerned category to the European Community from the People's Republic of China.(3) On 6 July 1999 agreement was reached on the adjustment which should be made which is deemed to constitute a satisfactory solution within the meaning of Article 15 of Regulation (EEC) No 3030/93 by way of effecting deductions in two yearly instalments of goods of the amount of 5408295 pieces of Category 4, (Commission Regulation (EC) 2483/1999 of 25 November 1999(3)).(4) The second adjustment should be made on the quantitative limit set out for the quota year 2000 by the current bilateral agreement on trade in textile and clothing goods which will expire on 31 December 2000.(5) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee established by Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1The quantitative limit set out for imports of products pertaining to Category 4 for 2000 in Annex III of the Agreement between the European Economic Community and the People's Republic of China on trade in textile products as last amended by an agreement in the form of an Exchange of Letters initialled on 6 December 1999(4) is reduced by the amount of 2704148 pieces.Article 2This Regulation shall come into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 April 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 134, 28.5.1999, p. 1.(3) OJ L 303, 26.11.1999, p. 4.(4) OJ L 345, 31.12.1999, p. 2.